UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4471


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL K. LEGGETTE,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00176-1)


Submitted:   September 30, 2010         Decided:   February 22, 2011


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICES, Charleston, West
Virginia, for Appellant. Lisa Grimes Johnston, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant       to     a    written      plea    agreement,        Daniel   K.

Leggette pled guilty to possession with intent to distribute

five grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a) (2006).          The district court sentenced him to 188 months

in prison.        Leggette now appeals.                  His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating    that    there    are       no    meritorious     issues     for   appeal    but

arguing that Leggette’s sentence is unreasonable.                            Although he

was advised of his right to file a pro se supplemental brief,

Leggette has not filed such a brief.                       The Government moves to

dismiss the appeal based on Leggette’s waiver of his appellate

rights.     Leggette has responded to the motion.                        We affirm in

part and dismiss in part.

            A     defendant     may        waive   his    right   to   appeal    if    the

waiver is knowing and intelligent.                       United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                         To determine whether a

waiver is valid, we examine the totality of the circumstances.

Relevant        factors     include          the    experience,         conduct,       and

educational background of the accused, his familiarity with the

plea agreement, whether the plea agreement sets forth the terms

of the waiver in clear and unambiguous terms, and whether the

district    court    adequately            questioned     the   defendant     about    the

waiver.     United States v. General, 278 F.3d 389, 400-01 (4th

                                              2
Cir. 2002); United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).      The question of whether a defendant validly waived

his right to appeal is a question of law that we review de novo.

Manigan, 592 F.3d at 626.

              After reviewing the record, we conclude that Leggette

knowingly      and   voluntarily     waived       the   right   to   appeal      his

sentence.      Further, the issue raised on appeal falls within the

scope    of   the    waiver    provision     in   the   plea    agreement.        We

therefore grant the Government’s motion and dismiss Leggette’s

appeal of his sentence.

              Although the waiver precludes our review of Leggette’s

claim of sentencing error, the waiver does not apply to his

conviction.      Our review of the transcript of the plea colloquy

convinces us that the district court fully complied with the

mandates of Fed. R. Crim. P. 11 in accepting Leggette’s guilty

plea.    The court ensured that the plea was voluntary, knowing,

and   supported      by   an   independent    factual     basis.      See   United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

We therefore affirm the conviction.

              In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                   We therefore

affirm   Leggette’s       conviction   and     dismiss    his    appeal     of   his

sentence.      This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

                                       3
United States for further review.            If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.               Counsel’s motion must

state that a copy was served on the client.                  We dispense with

oral   argument   because     the    facts    and   legal    contentions     are

adequately   presented   in    the    materials     before     the   court   and

argument would not aid the decisional process.


                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                       4